UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1828


AUGUSTE WENDYAM SANKARA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 21, 2018                                           Decided: June 19, 2018


Before TRAXLER, KEENAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anita Sinha, Director, Vidya Dindiyal, Student Counsel, International Human Rights
Law Clinic, Washington College of Law, AMERICAN UNIVERSITY, Washington,
D.C., for Petitioner. Chad A. Readler, Principal Deputy Assistant Attorney General,
Linda S. Wernery, Assistant Director, Susan Bennett Green, Senior Litigation Counsel,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Auguste Wendyam Sankara, a native and citizen of Burkina Faso, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal of

the Immigration Judge’s decision denying his requests for asylum and withholding of

removal. We have thoroughly reviewed the record, including the transcript of Sankara’s

merits hearing and all supporting evidence. We conclude that the record evidence does

not compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision, see

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Sankara (B.I.A. June 15, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2